Case 1:19-cv-01642-RGA-CJB Document 50 Filed 03/18/20 Page 1 of 4 PageID #: 1541




  Kelly E. Farnan
  (302) 651-7705
  farnan@rlf.com
                                               March 18, 2020
 BY CM/ECF & HAND DELIVERY
 The Honorable Christopher J. Burke
 United States District Court for the District of Delaware
 844 King Street
 Wilmington, DE 19801

         Re:     Sysmex Corp. et al v. Beckman Coulter, Inc., C.A. No. 19-1642-RGA-CJB

 Dear Judge Burke:

 BCI is attempting to undo the Court’s prior rejection of BCI’s request for expedited discovery
 relating to conception and reduction to practice during the Scheduling Conference. (Ex. 1, p. 35.)
 Now, BCI makes incorrect statements about the progress of discovery, and still fails to articulate
 a legitimate reason why the Court should deviate from the standard discovery procedures,
 including paragraph 5b of the Default Standard.
 Sysmex Has Produced Documents and Information Regarding Conception, Reduction to
 Practice and Sysmex Products That Have a Body Fluid Mode
 BCI tries to give the Court the wrong impression that Sysmex has not provided documents and
 information relating to conception and reduction to practice. In actuality, Sysmex has produced
 documents in this case and identified previously produced documents in the Illinois litigation
 responsive to BCI’s discovery requests relating to conception, reduction to practice and alleged
 prior art Sysmex products. For example, as explained in response to Interrogatory No. 1, the
 constructive conception and reduction to practice of the asserted patents is February 1, 2007 as
 established by the priority Japanese Patent Application No. 2007-022523. (Ex. 2.) Sysmex has
 already produced 12,650 pages of documents in response to BCI’s production requests including
 the Japanese Patent Application that establishes the date of the constructive conception and
 reduction to practice.
 In addition, other documents have been produced here and in the Illinois litigation relating to
 Sysmex’s development of a product that has different modes for analyzing blood and other types
 of body fluid. For example, BCI unsuccessfully challenged the validity of the European
 counterpart to the patents-in-suit based on Sysmex’s XE-5000 product. In this litigation Sysmex
 produced documents showing that the first sale of the XE-5000 having a body fluid mode occurred
 outside the United States less than one year before the filing date of the patents-in-suit (Ex. 3,
 SYSMEXUS0012607-609), and identified exemplary documents in the Illinois litigation (by Bates
 Number) relating to the development of that product (such as highly confidential document
 SCORP0641119-187). (Ex. 4.) BCI’s letter neither acknowledges the production of these
 documents, nor explains why they are not responsive to BCI’s discovery requests.
Case 1:19-cv-01642-RGA-CJB Document 50 Filed 03/18/20 Page 2 of 4 PageID #: 1542

 The Honorable Christopher J. Burke
 March 18, 2020
 Page 2

 BCI also ignores that Sysmex is searching for additional documents, despite BCI’s decision not to
 cooperate in making those efforts reciprocal. On February 20, 2020, Sysmex proposed that the
 parties select a date to exchange ESI search terms in accordance with the paragraph 5b of the
 Default Standard. BCI responded that it was not sure how it planned to meet its obligation to
 search for and produce documents even though it had provided written responses to Requests for
 Production three weeks earlier. After Sysmex followed up several times (Ex. 5; Ex. 4), on March
 3, 2020, BCI responded that “to the extent there may be discrete areas of responsive documents
 that were not searched and produced in the Illinois action, BCI presently intends to search for such
 documents manually, without the use of keyword searching.” (Ex. 6 (emphasis added).) To date,
 BCI has not explained how it intends to meet its discovery obligations, and has not yet decided
 whether email will be searched manually or using search terms.
 Rather than continuing to wait for BCI to agree on a mutual protocol for ESI searching for relevant
 documents, Sysmex sent BCI 3-pages of proposed ESI search terms for production of Sysmex
 documents. (Ex. 7.) Sysmex is waiting for BCI to provide additional proposed terms or any
 Japanese translations that it feels are appropriate.
 In sum, consistent with its representation to the Court during the scheduling conference, Sysmex
 did produce documents in this case relating to conception and reduction to practice in February,
 Sysmex identified responsive documents produced in Illinois, and Sysmex is moving forward to
 produce additional responsive documents “in the ordinary course of discovery.” (Ex. 1, p. 19.)
 BCI also ignores that its request for expedited production will create an unnecessary burden that
 far outweighs any imminent need for a specific subset of documents. BCI’s request for an
 expedited production of a subset of conception and reduction to practice documents would require
 Sysmex to conduct time consuming and multiple piecemeal electronic searches. BCI has not
 demonstrated any alleged imminent need for an expedited production. BCI suggests that it needs
 this information because it has invalidity contentions due May 4, 2020, but BCI fails to explain
 how or why that due date warrants an accelerated and piecemeal production of documents. BCI’s
 declaratory judgment counterclaims include two counts for patent invalidity (D.I. 7, ¶¶ 36-46), so
 BCI should be able to identify the alleged prior art in its invalidity contentions regardless of the
 conception, reduction to practice and development documents that have been produced to date.
 BCI’s reliance on Sysmex’s interrogatory directed to conception and reduction to practice in the
 Illinois litigation is misplaced. In Illinois, BCI contended that it could swear behind a prior art
 reference under 35 USC §102(a) identified in Sysmex’s initial invalidity allegations, but BCI failed
 to provide its supporting conception and reduction to practice dates and evidence in response to
 Sysmex’s interrogatory. While BCI now argues here that “there is little or no burden on Sysmex,
 however, to identify its own conception date,” BCI took more than 15 months in Illinois to locate
 and disclose information regarding the dates of its U.S.-based conception and reduction to practice.
 Moreover, here, Sysmex has identified a constructive conception and reduction to practice date of
 February 1, 2007, based on the priority Japanese Application. In Illinois, there was no priority
 application. In addition, here, BCI has not identified any prior art under §102(a) that allegedly
Case 1:19-cv-01642-RGA-CJB Document 50 Filed 03/18/20 Page 3 of 4 PageID #: 1543

 The Honorable Christopher J. Burke
 March 18, 2020
 Page 3

 makes conception and reduction to practice relevant. In Illinois, BCI needed to establish an earlier
 conception date to overcome a §102(a) reference.1
 BCI’s arguments about Sysmex’s alleged failure to produce documents and information about
 “Sysmex’s own prior art” is also misdirected. Notably, BCI’s Request Nos. 70 and 71 sought
 information about “Sysmex’s XE-Series Body Fluid application” which was specifically defined
 as being “described in the Sysmex document entitled ‘XE-Series Body Fluid Application’ which
 bears a copyright date of 2004.” (Ex. 8, p. 3.) However, this document was neither attached to
 the requests nor identified by a production number. Thus, Sysmex objected to the definition and
 requests because it did not know what document was being referred to in the requests and
 definition. (Ex. 9, pp. 3, 67-68.) During a meet and confer, Sysmex explained that it did not know
 what document was being referred to and requested a copy. BCI’s present letter mischaracterizes
 that request as one for Sysmex’s own documents, when it was an attempt to understand what BCI
 was seeking in Request Nos. 70-71. In any event, Sysmex has proposed ESI search terms that
 address the “XE-Series Body Fluid application.” (Ex. 7.) Moreover, BCI’s statement that Sysmex
 has not produced documents concerning its “own prior art” is wrong. For example, to the extent
 BCI alleges that Sysmex’s XE-2100 product is prior art, Sysmex has produced an instruction for
 use manual for the XE-2100 (Ex. 10) and has proposed search terms to locate other documents
 relating to Sysmex products.
 Finally, BCI makes a passing reference to Request Nos. 10, 21, 27, 57, 58, 60, 61, 70 and 71 as
 requiring immediate production. BCI identifies no alleged urgency that would require piecemeal
 searching for documents. More importantly, BCI ignores that responsive documents have been
 produced. For example, in response to Request No. 27, Sysmex produced an inventor declaration
 that explained why an alleged prior art analyzer did not practice any claims of the patent. (Ex. 11,
 SYSMEXUS0012610-622.) Sysmex even identified this responsive document (and others) by
 production number to BCI, yet BCI still claims that documents have not been produced. (Ex. 4.)
 In sum, BCI’s vague request for “the Court’s assistance” here (i) ignores discovery that Sysmex
 has produced already and ESI searching that Sysmex is trying to move forward, (ii) seeks to disrupt
 the normal Default Standard procedures, and (iii) seeks to create undue and unnecessary burdens
 without showing any countervailing urgent need. BCI’s request should be denied.
 There Is No Ripe Dispute Regarding Interrogatory Nos. 2-3
 Sysmex has agreed to supplement its responses to Interrogatory Nos. 2-3 by March 27, 2020.
 Nonetheless, BCI included these in the dispute. Sysmex submits that BCI’s request for relief is
 premature as Sysmex still intends to supplement the responses by March 27, 2020.



 1
  The cases cited by BCI are inapposite here. In those cases, there was no priority document such
 as the Japanese patent application establishing a constructive conception and reduction to practice.
Case 1:19-cv-01642-RGA-CJB Document 50 Filed 03/18/20 Page 4 of 4 PageID #: 1544

 The Honorable Christopher J. Burke
 March 18, 2020
 Page 4

                                        Respectfully,
                                        /s/ Kelly E. Farnan
                                        Kelly E. Farnan (#4395)

 cc:   All Counsel of Record (via CM/ECF)
